DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to because of the following informalities:  
Claim 1, line 12 ends in a period, but the claim does not appear to end at that point. The examiner believes this should be a comma or semi-colon as necessary followed by the word --and-- to indicate that the final limitation is about to be recited.
Claim 7, line 2 appears to be missing a transition word, most likely --or--, before “open hole” therefore grammatically unclear.
Claim 13 has a few formality issues as listed more below:
There must be commas or semi-colons at the end of each clause.
There must be --and-- between the second to last and last recitation for each structure. For example, at the end of line 3, at the end of line4, and at the end of line 7.
Line 10 of the claim recites “measurement in an” and the examiner believes this should read as --measurement into an--.
There should not be a period at the end of line 17, and further “wherein” on line 18 should then not be capitalized. 
Claim 19
Claim 20, line 13 ends in a period, but the claim does not appear to end at that point. The examiner believes this should be a comma or semi-colon as necessary followed by the word --and-- to indicate that the final limitation is about to be recited.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 10, 14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites a Markush group without the proper wording to indicate the group is closed. Line 2 is missing --or--  before “a tubing diameter restriction” to show that the group is a set of alternatives and all possible alternatives has been listed in the claim.
Claim 8, line 3 recites “properties like casing collar locator” which renders the scope of the claim indefinite. The claim contains both the broad “wellbore properties” and the narrow “casing collar locator” therefore, the scope of the claim is indefinite (see MPEP section 2173.05(c)(I)).
Claim 8, line 5 is missing a transition word at the end of the claim thus rendering the scope of the claim indefinite. For the purposes of examination, the examiner will interpret the claim as recited --permeability, or natural radioactivity--.
Claim 10 appears to be missing --and-- or --or-- therefore it is unclear as to the scope of the claim regarding what includes a dissolvable material.
Claim 14, line 2 recites “wherein the connecting channels” which lack proper antecedent basis. The examiner believes this should read --wherein the one or more channels-- to maintain clarity and consistent wording in the claims.
Claim 17, line 2 recites “a spherical untethered sensing object” which renders the scope of the claim indefinite. While the applicant may be attempting to further narrow the sensing object to be spherical, this is not clearly done. It is unclear if there is a second sensing object that is spherical, or if the previously recited sensing object is further defined to be spherical. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-13, 15, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kochanek et al US Patent Application Publication 2020/0370389 hereinafter referred to as Kochanek.
Regarding claims 1 and 8, Kochanek discloses a method comprising: placing an untethered sensing object (50) inside a well fluid of a wellbore [0039] whereby the object will perform sensing and data recording while in the well fluid (via sensors (90) which will measure temperature or pressure of the wellbore [0058-0060]), whereby the sensing object has a circular external shell (54), conveying and stopping the sensing object on a previously placed plugging element (32) with a flow-through area (33) and a seat (35) which compliments the sensing object [0041 and Figure 2], and performing an isolation of well fluids when the sensing object is seated [0044].
Regarding claim 2, Kochanek further discloses wherein the sensing object is design to withstand the downhole operations including excessive pressure and temperature [0044].
Regarding claim 3, Kochanek further discloses wherein the plugging element (32) is a seat (35) used in a fracturing operation (see Figures 1 and 2).
Regarding claims 4 and 6, Kochanek further discloses wherein the sensing objects (50) are carried through fluid from surface [0005].
Regarding claim 7, Kochanek further discloses wherein the wellbore comprises cemented tubing (22) [0039].
Regarding claim 9, Kochanek further discloses sensing and data recording on both sides as the pressure can be measured as a differential across the sensing object [0044, 0060].
claims 10 and 11, Kochanek further discloses wherein the sensing object comprises a material dissolvable by well fluid  to erode the outer shell and allow the sensing object to flow through the seat [0050].
Regarding claim 12, Kochanek further discloses wherein the sensing object is capable of sensing after dissolving the shell because Kochanek does not disclose destroying the sensing and interior components of the sensing object (therefore inherently capable of sensing which is all the claim requires). 
Regarding claims 13 and 15, Kochanek discloses an apparatus comprising a plugging element (32) including a circular cross-sectional restriction (35) and a continuous edge of a contact line (the line where the ball (50) will seat as shown on Figure 2), a circular untethered sensing object (50) including a least one sensor (90), an acquisition and data recording module (86), and an external shell (54), wherein the at least one sensor senses a wellbore property [0060-0061] and converts the measurement to an electric signal collected by the data acquisition module [0059], wherein the sensing object is design to withstand the downhole operations including excessive pressure and temperature [0044].
Regarding claims 18 and 19, Kochanek further discloses wherein the sensing object comprises a material dissolvable by well fluid  to erode the outer shell and allow the sensing object to flow through the seat [0050].
Regarding claim 20, Kochanek discloses the claimed method (as discussed above in the rejection of claim 1 and not repeated for brevity sake), and Kochanek further discloses multiple sensing objects to perform the method [0040, 0068].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kochanek as applied to claim 1 above, and further in view of Kumar et al US Patent Application Publication 2011/0253373 hereinafter referred to as Kumar.
Regarding claims 4 and 5, Kochanek discloses releasing and pumping the sensing object downhole without a tether. Kumar teaches that there are two ways to launch a ball, like that of Kochanek, either tethered with a wireline or slickline or free fall with gravity or fluid pressure [0019]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to simply substitute the free fall method of Kochanek with a tethered release option as Kumar teaches these are known substitutes to yield the predictable result of launching a ball downhole. 

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Deffenbaugh et al US Patent 10,900,351 teaches a ball that has sensors to measure the wellbore conditions with a dissolvable portion to change buoyancy but fails to teach seating in the wellbore.
Jacob et al US Patent Application Publication 2016/0251930 teaches a drop plug wherein the shell is dissolved.
Lafferty et al US Patent Application Publication 2015/0060064 teaches a plug or dart that has channels connecting drill fluid to the interior sensor but fails to teach wherein this plug is seated in the wellbore.
Agrawal et al US Patent Application Publication 2011/0132620 teaches a dissolvable plug with conduits to aid in the dissolving.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741. The examiner can normally be reached Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA SCHIMPF/            Primary Examiner, Art Unit 3672